DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-10 be found allowable, claims 11-20 will be objected to under 37 CFR 1.75 as being substantial duplicates respectively thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (US Patent No. 11,055,190), hereinafter referred to as Li, in view of Das Sharma et al. (US Pub. No. 2018/0329855), hereinafter referred to as Das Sharma.
Referring to claims 1 and 11, Li disclose an SSD control system (fig. 1), comprising: a first control system (collection of Master Nodes 120, 130, fig. 1)), coupled to a first Solid State Drive (SSD) group comprising a plurality of first SSDs (SSDs 122-139, fig. 1), comprising: a first control device (NOTE: the Applicant fig. 1 depicts the control system as a redundant box drawn around the control device; therefore, the Master Nodes of Li make up a “control device” of the overall “control system”), comprising: a first processing circuit (Master Node 120, fig. 1), configured to control a first portion of the first SSDs (SSDs 122-129, fig. 1); and a second processing circuit (Master Node 130, fig. 1), configured to control a second portion of the first SSDs (SSDs 132-139, fig. 1); a second control system (JBOD 140, fig. 1), coupled to a second SSD group comprising a plurality of second SSDs (SSD 171-188, fig. 1), comprising: a second control device (NOTE: the Applicant fig. 1 depicts the control system as a redundant box drawn around the control device; therefore, the JBOD of Li makes up a “control device” of the overall “control system”), comprising: a first device (PCIe SWITCH/SAS EXPANDER 164, fig. 1), configured to receive first control signals generated by the first processing circuit (master nodes can serve as dual controllers...performing duties associated with the JBODs; col. 5, lines 55-65) to control a first portion of the second SSDs (171-178, fig. 1), and configured to receive second control signals generated by the second processing circuit (master nodes can serve as dual controllers...performing duties associated with the JBODs; col. 5, lines 55-65) to control a second portion of the second SSDs (181-188, fig. 1); wherein the second control system does not comprise any circuit which can generate control signals to control the second SSD group (JBOD can include simplified storage devices and redundant simplified storage devices., col. 4, lines 20-25; “simplified” storage drives into an Ethernet-capable JBOD, offloading the mapping functionality to a plurality of master nodes, col. 8, lines 1-10).
Li does not appear to explicitly disclose a “re-timer card.”
However, Das Sharma discloses a similar PCIe interconnect which includes a re-timer card ([0079]).
Li and Das Sharma are analogous art because they are from the same field of endeavor, PCIe interconnect architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li and Das Sharma before him or her, to modify the link interconnect of Li to include the re-timer card of Das Sharma in order to retime the digital I/O signals.
The suggestion/motivation for doing so would have been to extend the length of channels that can be used with a digital I/O bus (Das Sharma: [0079]).
Therefore, it would have been obvious to combine Li and Das Sharma to obtain the invention as specified in the instant claim.

As to claims 2 and 12, Li discloses wherein first control system further comprises a third control device (fig. 2 depicts at least a third Master Nodes) and the second control system further comprises a fourth control device (fig. 2 depicts at least a 3rd JBOD), wherein the third control device comprises: a third processing circuit (fig. 2 depicts a third Master Node processing circuit); and a fourth processing circuit (NOTE: the range of Master Nodes disclosed by Li is multiple, with no indication of a limit, the range anticipates a fourth), wherein the first processing circuit is replaced by the third processing circuit to control the first portion of the first SSDs when the first control device could not operate normally, wherein the second processing circuit is replaced by the fourth processing circuit to control the second portion of the first SSDs when the first control device could not operate normally (The master nodes can serve as dual controllers to provide high availability. If a failure occurs at one of the master nodes, the other master node can take over performing duties; col. 5, lines 55-60); wherein the fourth control device comprises: a second device (PCIe SWITCH/SAS EXPANDER as depicted in fig. 1, as component of respective JBODS depicted in fig. 1-3), configured to receive third control signals generated by the third processing circuit (master nodes can serve as dual controllers...performing duties associated with the JBODs; col. 5, lines 55-65) to control the first portion of the second SSDs (fig. 1-3, individual SSDs of respective plurality of JBODs), and configured to receive fourth control signals generated by the fourth processing circuit (master nodes can serve as dual controllers...performing duties associated with the JBODs; col. 5, lines 55-65) to control the second portion of the second SSDs (fig. 1-3, individual SSDs of respective plurality of JBODs).
Li does not appear to explicitly disclose a “re-timer card.”
However, Das Sharma discloses a similar PCIe interconnect which includes a re-timer card ([0079]).
The suggestion/motivation to combine remains as indicated above.

As to claims 5 and 15, Li discloses the first control device and the second control device comprise Peripheral Component Interconnect Express (PCIe) interfaces (PCIe SWITCH A/B 316/326, fig. 3), and the first device receives the first control signals and the second control signals via the PCIe interfaces (fig. 3, SAS EXPANDERS 332/334 connected to and receiving control signals from PCIe SWITCH 316/326).
Li does not appear to explicitly disclose a “re-timer card.”
However, Das Sharma discloses a similar PCIe interconnect which includes a re-timer card ([0079]).
The suggestion/motivation to combine remains as indicated above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Das Sharma, as applied to claims 1-2, 5, 11-12, and 15 above, further in view of Ziakas et al. (US Pub. No. 2016/0239460), hereinafter referred to as Ziakas.
As to claims 3 and 13, while Li discloses the first processing circuit, the second processing circuit, the third processing circuit and the fourth processing circuit, the combination of Li in view of Das Sharma does not appear to explicitly disclose the architecture of the processing circuits being CPUs on motherboards.
However, Ziakas discloses a motherboard architecture including a plurality of CPUs (fig. 4, [0032]).
Li, Das Sharma, and Ziakas are analogous art because they are from the same field of endeavor, memory system servicing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Das Sharma, and Ziakas before him or her, to implement the node configuration of Li as the motherboard architecture of Ziakas for the known advantages of motherboard technology, such as the ability to replace and/or upgrade computing components.
The suggestion/motivation for doing so would have been to improve system serviceability (Ziakas: [0001]).
Therefore, it would have been obvious to combine Li, Das Sharma, and Ziakas to obtain the invention as specified in the instant claim.

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Das Sharma, as applied to claims 1-2, 5, 11-12, and 15 above, further in view of Chernyavsky et al. (US Pub. No. 2020/0042622), hereinafter referred to as Chernyavsky.
As to claims 4, 7, 14, and 17, while Li discloses the first portion of the first SDDs among the first SSDs, the second portion of the first SDDs among the first SSDs, the first portion of the second SDDs among the second SSDs, and the second portion of the second SDDs among the second SSDs, the combination of Li in view of Das Sharma does not appear to explicitly disclose the portions being odd and even numbered SSDs.
However, Chernyavsky teaches a technique of even and odd numbering of different portions of SDDs (fig. 4, [0040]). 
Li, Das Sharma, and Chernyavsky are analogous art because they are from the same field of endeavor, SSD management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Das Sharma, and Chernyavsky before him or her, to substitute the SSD numbering of Li with the odd/even numbering of Chernyavsky because prior art demonstrates the numbering was known before the effective filing date of the claimed invention, the different number technique serve the same function to identify the SSDs, and the simple substitution of one known element/technique for another yields predictable (see MPEP 2143.I.B).
Therefore, it would have been obvious to combine Li, Das Sharma, and Chernyavsky to obtain the invention as specified in the instant claim.

Claims 6, 8-10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Das Sharma, as applied to claims 1-2, 5, 11-12, and 15 above, further in view of Olarig et al. (US Pub. No. 2019/0171602), hereinafter referred to as Olarig.
As to claims 6 and 16, the combination of Li in view of Das Sharma does not appear to explicitly disclose the first control device and the second control device respectively comprises a Board Management Controller (BMC) to monitor control device information; wherein the first control device and the second control device respectively comprises a first port configured to transmit and receive the first control signals and the second control signals; wherein the first control device and the second control device respectively comprises a second port configured to transmit or to receive the monitor control device information.
However, Olarig discloses the first control device and the second control device respectively comprises a Board Management Controller (BMC) to monitor control device information (fig. 2A, BMCs 203A-D); wherein the first control device and the second control device respectively comprises a first port configured to transmit and receive the first control signals and the second control signals (uplink ports 211A-D, fig. 2A); wherein the first control device and the second control device respectively comprises a second port configured to transmit or to receive the monitor control device information (connects to BMCs 203A-D, fig. 2A, [0025-0026]).
Li, Das Sharma, and Olarig are analogous art because they are from the same field of endeavor, SSD management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Das Sharma, and Olarig before him or her, to modify the storage system of Li to include the BMC architecture of Olarig because the BMC would provide system administrators management of the storage system.
The suggestion/motivation for doing so would have been to improve storage system management (Olarig: [0025]).
Therefore, it would have been obvious to combine Li, Das Sharma, and Olarig to obtain the invention as specified in the instant claim.

As to claims 8 and 18, while Li discloses the first control system and the first SSDs coupled to the second control system and the second SSDs and Li depicts the features as separate components of a connected system, Li is silent regarding the physical architecture of the system and therefore the combination of Li in view of Das Sharma does not appear to explicitly disclose a first and second case coupled via at least one port.
However, Olarig teaches a first and second case coupled via at least one port (chassis 250A and 250B, fig. 2B, [0033], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Li, Das Sharma, and Olarig before him or her, to modify the storage system of Li to include the chassis architecture of Olarig because the chassis architecture would provide the system administrators inter-chassis management of the storage system.
The suggestion/motivation for doing so would have been to improve storage system management (Olarig: [0025]).

As to claims 9 and 19, Li discloses the first SSDs can be connected to or disconnected from the first control system by hot plugging; wherein the second SSDs can be connected to or disconnected from the second control system by hot plugging (hot/warm plugs may be enabled during the maintenance process, col. 6, lines 15-20; allows the system to perform on-the-fly and automatic maintenance on a defective storage drive, col. 7, lines 65-67).

As to claims 10 and 20, while Li disclose the first control system and the second control system, and Olarig teaches the systems are chassis are configured in a rack, Olarig is silent regarding the orientation of components within the rack, and therefore does not appear to explicitly disclose the components “are stacked.”
However, one of ordinary skill in the art would recognize that racks are intended to organize components of a system and two typical rack orientations include vertical and horizontal, each serving the same function to organize system components and connections.
Therefore, it would have been “Obvious-to-Try” a “stacked” orientation because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." (see MPEP 2143.I.E).

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered. 
The remarks regarding the Double Patenting rejections are not persuasive; the Applicant submits: “The applicant asserts it is improper to reject claims 1-10 and 11-20 based on statutory double patenting, since claims 1 and 11 comprise different limitations.”
The Examiner respectfully disagrees. The limitations of claims 1 and 11, as “marked by bold and italic” in the response, are shown side-by-side below to demonstrate the limitations the Applicant alleges are “different limitation” are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording.
Claim 1
Claim 11
a first control system, coupled to a first SSD group (Solid state disk) comprising a
plurality of first SSDs, comprising:
a first SSD group (Solid state disk) comprising a plurality of first SSDs...
a first control system, coupled to the first SSD...

a second control system, coupled to a second SSD group comprising a plurality of
second SSDs, comprising:
a second SSD group comprising a plurality of second SSDs...
a second control system, coupled to the second SSD...


The Applicant further submitted: “The applicant asserts a SSD control system which literally infringes claim 1 does not literally infringes claim 11 if it has no SSD group.”
The Examiner respectfully disagrees because each of claims 1 and 11 clearly claim a first and second “SSD group.”
Regarding the rejection of independent claim 1, the Applicant asserts: “Accordingly, master nodes 120, 130 of Li have identical functions rather than responsible for controlling different _portions of different SSDs (emphasis added). The applicant asserts master nodes 120, 130 of Li could not read on the first processing circuit and the second processing circuit of the first control system in claim 1 of the present application.”
The Examine respectfully disagrees. While the Master Nodes 120 and 130 can function as dual controllers to provide high availability, the dual controller functionality does not negate that each of the Master Nodes 120 and 130 is depicted in fig. 1 to include a portion of a SSD group made up of the SSDs 122, 124, 126, 128, 132, 134, 136, and 138, for which the respective Master Nodes are configured to control.

The Applicant further asserts: “Additionally, the second control system in claim 1 of the present application comprises a first re-timer card. The applicant asserts the function of a re-timer card is different from which of the PCIe switch/SAS expander 164, 166 in FIG.1 of Li.”
The Applicant’s remarks are moot in view of the new grounds of rejection necessitated by the identified amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184